Citation Nr: 1601675	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-06 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to July 20, 2007 and from October 1, 2007 to October 28, 2013 for chondromalacia of the right knee and in excess of 30 percent from December 1, 2014 onward for a total right knee replacement. 

(The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for depression is addressed in a separate decision.) 


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Esquire


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

N.K., Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1975 to January 1976 and from March 1977 to November 1977.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In June 2011, the Board denied the claim for entitlement to an increased evaluation for a right knee disability.  The Veteran appealed the Board decision to the Court of Appeals for Veterans Claims (Court).  In November 2011 the Court vacated the June 2011 Board decision with respect to this issue and remanded the claim for action consistent with joint motion for remand (JMR).

The RO granted a temporary evaluation of 100 percent for the Veteran's right knee disability from July 20, 2007 to October 1, 2007 and from October 28, 2013 to December 1, 2014 and a 30 percent rating from December 1, 2014 onward in an April 2014 rating decision.  However, because this staged increase did not constitute a full grant of the benefits sought for the entire appeal period and the Veteran has not indicated he is satisfied or content with the staged rating, the granting of this higher rating did not abrogate his pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In March 2011 and in February 2015, the Veteran testified at travel Board and videoconference hearings before the undersigned Veterans Law Judges.  Copies of the transcripts of those hearings are of record.  Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when a Veteran has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Therefore, in an October 2015 letter the Veteran was offered the opportunity of a hearing before the third member of the decision panel.  The Veteran responded in November 2015 that he waived his right to appear at before a third Veteran's Law Judge.  Therefore, the Board finds that there is no hearing request pending at this time and the Board has complied with the requirements set forth in Arneson.  See id; 38 C.F.R. § 20.700(a). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran's claim of entitlement to an increased evaluation for a right knee disability requires further development before it is decided.  

The Veteran underwent VA examinations for his right knee in November 2008 and January 2010.  Since those examinations, the Veteran testified at the Board hearing in June 2015 that his right knee disability has increased in severity and that he has undergone knee replacement surgery on his right knee.  Thus, a current examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  This should be done.




Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from May 2015 to the present. 

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected right knee disability.

3.  Then, readjudicate the claim.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his attorney an appropriate amount of time to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

			
	    MATTHEW W. BLACKWELDER               ROBERT SCHARNBERGER
	              Veterans Law Judge                                      Veterans Law Judge
          Board of Veterans' Appeals                         Board of Veterans' Appeals

	                         __________________________________________
THERESA M. CATINO
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




